                            Case 5:19-cv-01929-EJD Document 105-1 Filed 01/28/21 Page 1 of 2



                       1    MARK FOWLER (Bar No. 124235)
                            mark.fowler@us.dlapiper.com
                       2    CHRISTINE K. CORBETT (Bar No. 209128)
                            christine.corbett@us.dlapiper.com
                       3
                            ERIK R. FUEHRER (Bar No. 252578)
                       4    erik.fuehrer@us.dlapiper.com
                            JONATHAN HICKS (Bar No. 274634)
                       5    jonathan.hicks@us.dlapiper.com
                            DLA PIPER LLP (US)
                       6    2000 University Avenue
                            East Palo Alto, CA 94303-2214
                       7
                            Tel: 650.833.2000
                       8
                            Attorneys for Defendant,
                       9    APPLE INC.
                      10

                      11                                   UNITED STATES DISTRICT COURT
                      12                               NORTHERN DISTRICT OF CALIFORNIA
                      13    UNILOC 2017 LLC,                                 CASE NO. 5:19-cv-01929-EJD
                      14                      Plaintiff,                     DECLARATION OF CHRISTINE K.
                                                                             CORBETT IN SUPPORT OF DEFENDANT
                      15    v.                                               APPLE INC.’S ADMINISTRATIVE
                                                                             MOTION FOR RELIEF FROM
                      16    APPLE INC.,                                      PROTECTIVE ORDER
                      17                      Defendant.
                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
   EAST PAL O AL TO
                                                           CORBETT DECL. ISO ADMIN MOTION FOR RELIEF FROM PROTECTIVE ORDER
                                                                                                         5:19-CV-01929-EJD
                           WEST\292927354.1
                            Case 5:19-cv-01929-EJD Document 105-1 Filed 01/28/21 Page 2 of 2



                       1          I, Christine K. Corbett, submit this declaration in support of Defendant Apple Inc.’s
                       2   (“Apple”) Administrative Motion for Relief from Protective Order.
                       3          1.      I am a partner at the law firm of DLA Piper LLP (US), counsel for Defendant
                       4   Apple in this case. If called as a witness, I could and would testify competently to the
                       5   information set forth in this declaration.
                       6          2.      In response to discovery requests and subpoenas in this case, Uniloc and third
                       7   parties (Pendragon Wireless LLC, d/b/a Pendrell) produced documents that it designated as
                       8   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to the Protective Order
                       9   entered in this case on October 21, 2019 (Dkt. No. 65).
                      10          3.      Apple and Intel Corporation (“Intel”) intend to file an amended complaint in Intel
                      11   Corp. v. Fortress Investment Group, et al., 3:19-cv-07651-EMC (N.D. Cal.) to which Apple and
                      12   Intel will attach documents designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                      13   ONLY” as referenced above.
                      14          4.      Apple seeks limited relief from the protective order in the instant action to file
                      15   these documents under seal.
                      16          5.      I contacted counsel for Uniloc and Pendrell on January 25, 2021 via e-mail and
                      17   again on January 27, 2021 via e-mail to request agreement to Apple’s disclosure of the
                      18   confidential information. On January 28, 2021, Aaron Jacobs on behalf of Pendrell objected to
                      19   Apple’s request. As of the time of filing, Uniloc did not respond to Apple’s request.
                      20

                      21          I declare under penalty of perjury that the foregoing is true and correct. This declaration
                      22   is executed on January 28, 2021, at Los Altos, California.
                      23
                                                                            /s/ Christine K. Corbett__________________
                      24                                                      Christine K. Corbett

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)                                                        -1-
   EAST PAL O AL TO
                                                          CORBETT DECL. ISO ADMIN MOTION FOR RELIEF FROM PROTECTIVE ORDER
                                                                                                              5:19-CV-01929-EJD
                           WEST\292927354.1
